Storrs, J.
We are of opinion that the plaintiffs have no legal title to the demanded premises, and therefore, that they have no right to recover.
. It is clear that the estate conveyed by the deed from Daniel" Sessions has not expired by the terms of the limitation contained in it. If there are wanting, in that conveyance, *371such words of perpetuity as are necessary, in order to pass an estate in fee to the grantees, (a point which it is unnecessary here to determine,) it conveys an estate at least for life to the latter, and as it neither appears, nor is claimed, that any of those grantees have deceased, the property has not yet reverted to the heirs of the grantor, the plaintiffs in this case, but remains in such grantees. Indeed, the plaintiffs claim no title, merely by virtue of the limitation of the estate ■as to its duration, contained in this grant.
But they claim title, on the ground that the declaration, in the conveyance, of the purposes for which the property should be used, created an express condition that they should be so used; that such condition was broken by reason of the appropriation of it to other purposes; and that therefore the estate granted was defeated by such breach, and reverted to the plaintiffs, they having taken the requisite legal steps to avail themselves of the forfeiture incurred by such breach. The defendant, however, insists that, by the just construction of the language used in this conveyance, in reference to the use to which the property was to be appropriated, it was not the intention of the parties, that the estate granted should be defeated by the use of it for other purposes, and that therefore no conditional estate was granted, but that it was an absolute grant, creating only a trust for the purpose specified, to be enforced, if not complied with, by a court of equity, but not followed, in ease of a violation of such trust, by a forfeiture of the legal estate granted, or a reverter of it to the' heirs of the grantor. And we are of opinion that this claim of the defendant is well founded. It is properly admitted, by the plaintiffs, that if the estate granted is not a conditional one, but is only accompanied with a trust, the violation of such trust would not operate as a forfeiture of such estate, under the circumstances of this case, and consequently that they can not recover, for want of a legal title to the demanded premises. The question, therefore, is, whether a condition, or only a trust, was created by this conveyance; *372and that depends upon the enquiry, whether it appears from the instrument, that it was the intention of the parties to it, that the estate granted should be defeasible on a refusal, or neglect by the grantees, or those holding under them, to appropriate the property to the uses for which it is declared to be granted. The question is one simply of intention, depending on the just construction of the conveyance. No particular words are necessary, in a deed, in order to create a condition; and in the deed before us, any terms would be sufficient for that purpose, if, by a fair construction, they shew that it was the intention of the parties, that the estate granted should be defeated by the misappropriation of the property relied on by the plaintiffs. On examining this deed, we do not think it is susceptible of a fair doubt that it was not intended that the estate should be thus defeasible, and that it was designed by it only to create a mere trust. The latter object is evinced by as clear and appropriate language, as it was in the power of the grantor to 'use, and indeed, by the very technical terms which, in most trust conveyances, are employed to create trusts. In what is termed the premises of the deed, the land is granted “ in trust, for the uses and purposes hereinafter mentioned.” In the habendum, it is stated that it is to be had, and held “in trust” for the purposes which are immediately specified therein; and in the subsequent provision, prescribing the mode of supplying trustees, in the place of the grantees who may die, or cease to be members of the church, for whose benefit the grant is made, “in further trust and confidence” that said provision shall be complied with. And there is an entire absence of not only any technical words, which impart a condition, but of any language whatever which goes, in the least, to shew that any defeasible estate was intended-to be created, unless such intention is deemed to be evinced merely by the circumstance that the uses, for-which the property is granted, are specified. But we have been referred to. no case, and presume none can be found, where the mere declaration, in a *373grant, of the use to which the property shall be appropriated, has been held to import a condition. In this grant, moreover, it appears that it was made for a valuable consideration, proceeding from the grantees, or those for whose use it was made, and it is quite plain that it was made for the benefit of the latter, exclusively, and not that of the grantor. And it is equally obvious, that the conveyance was intended to be made to the grantees in trust, for those who appear to be beneficially interested in it, because the former could legally take, whereas the latter, not being a corporate body, could not be vested with such a legal title as would effectuate the object of the conveyance.
We therefore advise that judgment be rendered for the defendant.
In this opinion the other judges concurred, except Church, C. J., who was not present when the cause was argued.
Judgment for the defendant.